United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 03-2324
                                   ___________

Oscar Curtis Wilson,                    *
                                        *
             Appellant,                 * Appeal from the United States
                                        * District Court for the
      v.                                * Northern District of Iowa.
                                        *
United States of America,               * [UNPUBLISHED]
                                        *
             Appellee.                  *
                                   ___________

                             Submitted: April 7, 2004

                                  Filed: April 23, 2004
                                   ___________

Before BYE, McMILLIAN, and RILEY, Circuit Judges.
                            ___________

PER CURIAM.

       Oscar Wilson appeals the district court’s1 denial of his 28 U.S.C. § 2255
motion to vacate his drug-conspiracy conviction following a jury trial. The district
court granted a certificate of appealability on Wilson’s claims that trial counsel was
ineffective. We affirm.




      1
      The Honorable Donald E. O’Brien, United States District Judge for the
Northern District of Iowa.
       We agree with the district court that Wilson’s trial counsel adequately cross-
examined government witnesses, using available evidence to impeach their
credibility; and that counsel adequately investigated, declining to call one witness for
reasonable strategic reasons. See Strickland v. Washington, 466 U.S. 668, 687, 694
(1984) (to establish ineffective-assistance claim, movant must show deficient
representation that prejudiced his case); Graham v. Dormire, 212 F.3d 437, 440 (8th
Cir. 2000) (reasonable trial strategy does not constitute ineffective assistance). We
also agree with the district court that Wilson did not show he was prejudiced by
counsel’s failure to call two additional witnesses, or by counsel’s advice to Wilson
not to testify on his own behalf. See Strickland, 466 U.S. at 694 (to establish
prejudice, defendant must show reasonable probability that outcome of trial would
have been different).

     Accordingly, we grant Wilson’s motions to amend his brief, we affirm the
judgment of the district court, and we grant counsel’s motion to withdraw.
                       ______________________________




                                          -2-